Order entered January 8, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00729-CR

                            JEAN KENNETH TONEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 061707

                                            ORDER
       We GRANT the State’s second motion for extension of time to file brief and ORDER

the brief received December 23, 2013 filed as of the date of this order.




                                                       /s/   DOUGLAS S. LANG
                                                             PRESIDING JUSTICE